Interim Decision #2062

MATTER OF ZEDKOVA
In Section 203 (a) (7) Proceedings
A-18049736
Decided by Regional Commissioner November 23, 1970
Since the term "fled" as used in section 203(a) (7) of the Immigration and
Nationality Act, as amended, may reasonably be construed to include one
who has avoided, abandoned or forsaken a danger or evil, it is immaterial
whether the circumstances creating refugee status occurred prior or subsequent to departure from the designated country or area. Hence, an alien
who departed temporarily from Czechoslovakia prior to the Communist
upheaval there in August 1968, but who because of political opinion now
fears to return in view of the changed conditions in that country, is eligible for refugee classification under section 203(a) (7) of the Act, as
amended.
)N BEHALF OF APPLICANT: Harold G. Grimes, Representative
International Rescue Committee, Inc.
386 Park Avenue South
New York, New York 10016

This matter is before the Regional Commissioner on certificaion for review of the District Director's determination that the
pplicant is eligible for refugee classification under section
03 (a) (7) of the Immigration and Nationality Act, as amended.
t was further concluded that she is entitled to adjustment of
tatus under section 245 of the Act, as amended.
The alien is an unmarried twenty-two-year-old native and citien of Czechoslovakia who was last admitted to the United States
n April 2, 1968 as a nonimmigrant visitor for pleasure until
eptember 30, 1968. She was granted an extension of her tempoary stay until March 30, 1969. Her request for a further extension
/as denied and she was given until May 23, 1969 to leave this
ountry. In view of her refusal to return to Czechoslovakia, she
as subsequently granted until May 23, 1970 to depart voluntary from the United States. On July 7, 1970 she filed the instant
pplication for adjustment of status to that of a permanent resi626

Interim Decision #2062
dent and, in conjunction therewith, requested classification as a
refugee.
In support of her application for refugee status, the alien has
submitted an affidavit wherein she states that she last entered the
United States on April 2, 1968 to visit friends; that while she
was here, the Soviet Union invaded Czechoslovakia on August 20,
1968 and she was advised by her father not to return home; that
her parents have always been anti-communist and her father has
steadfastly refused to join the Communist Party; that he has also
evidenced anti-Soviet sentiments, and, as a result, has been attacked in the Czechoslovak press and transferred from his job in
Prague to a border city; that she has not heeded an order from
the Czechoslovak Embassy in the United States to return to
Czechoslovakia by December 31, 1969; that she feels she would be
persecuted if she went back, and would be prevented from continuing her education and securing employment; that her sister
and her husband, who also came to the United States on a visit,
are likewise afraid to return to Czechoslovakia and have applied
for permanent residence.
Section 203 (a) (7) of the Act provides in pertinent part as follows:
Conditional entries shall next be made available * * * to aliens who satisfy
an Immigration and Naturalization Service officer * * * (A) that (i) because
of persecution or fear of persecution on account of race, religion, or political
opinion they have fled (I) from any Communist or Communist-dominated
country or area, or (II) from any country within the general area of the
Middle East, and (ii) are unable or unwilling to return to such country or
area on account of race, religion, or political opinion, and (iii) are not nationals of the countries or areas in which their application for conditional
entry is made.... (Emphasis supplied)

The principal issue to be resolved in the matter at hand is
whether this applicant can be regarded as having "fled" from a
Communist or Communist-dominated country within the contemplation of the statute because of persecution or fear of persecution on account of race, religion or political opinion. At the time
she last departed from her country, the events which militated
against her return had not yet transpired. While she was in the
United States, Russian troops invaded Czechslovakia on August
20 and 21, 1968 and the Government of that country was replaced
with a Soviet-imposed regime. Several thousand Czechoslovak nationals escaped into Austria and Germany where they sought
classification as refugees. As a consequence for the first time
since section 203(a) (7) became effective, the number of refugees
abroad who sought entry into the United States under this sec-

627

Interim Decision #2062
tion exceeded the number of visas available (1969 Annual Report
of the Immigration and Naturalization Service, Page 11).
In addition to the thousands of Czechoslovakians who fled the
Soviet invasion, there were countless others who were outside the
country at the time and, because of the change in government, refused to return. It would be extremely narrow and inequitable to
view those nationals who physically fled from Czechoslovakia because of political opinion as refugees and to withhold such status
from those who remained out of the country for the very same
reason. According to "Webster's New International Dictionary",
Third Edition, the term "fled" may reasonably be construed to include one who has avoided, abandoned or forsaken a danger or
evil. We believe that this broad construction is consonant with
the remedial nature and purpose of section 203 (a) (7) of the Act
in its use of the term. Within the context of such definition, it is
immaterial whether the circumstances which caused an alien to
become a refugee occurred before or after departure from the
country or area.
In the instant case, we find it has been satisfactorily estabished that the applicant abandoned her residence in Czechoslova{ia because of fear of persecution on account of her political beiefs and is unwilling to return there for the same reasion. It is
oncluded, therefore, that she has constructively fled from a Cornnunist country within the contemplation of the statute and
neets the requirements for classification as a refugee under secion 203 (a) (7) of the Act. The alien has been continuously physially present in the United States for at least two years prior to
er application for adjustment of status and an immigrant visa
umber is immediately available to her under the proviso to secon 203 (a) (7) of the Act. Inasmuch as she qualifies for adjusttent in all other respects, the decision of the District Director
ill be affirmed.
It is ordered that the decision of the District Director approvg the applications for classification as a refugee under section
)3 (a) (7) and for adjustment of status to permanent resident
lder section 245 of the Immigration and Nationality Act, as
nended, be and same is hereby affirmed.

628

